Argued April 27, 1932.
Workmen's compensation case. The referee and the board allowed compensation. The lower court, SNEE, J., dismissed the appeal of the defendant, and affirmed *Page 46 
the award. From that order this appeal is taken by defendant. The claim arises out of substantially the same state of facts as in the case of August and Mary Gerst against the same defendant, at107 Pa. Super. 30 of this court, wherein an opinion has this day been handed down. Both decedents were working at the same place, under the same conditions and their deaths resulted apparently under the same circumstances.
For the reasons set forth in the opinion referred to, the assignments of error are overruled and the judgment affirmed.